DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-20 are objected to because of the following informalities:  The dependent claims lack the article “The” at the beginning of each claim.  See MPEP 608.01(n)(IV). Appropriate correction is required.                                                                

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for controlling infestation of useful plants by phytopathogenic microorganisms, does not reasonably provide enablement for “preventing” the same. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
“Preventing” infestation of phytopathogenic microorganisms without any further limitation is plenary in efficacy and effect. Definition of “prevent” by Webster's Dictionary includes, “to keep from happening; make impossible by prior action.”
There is no chemical agent such as those claimed here that can achieve such effect when plants are under relentless attack by microorganisms either via soil or through spreading of spores through wind and other weather conditions. The ordinary skilled artisan in this field would not accept assertion of such plenary effect without data under relevant conditions. Applicant's own specification reports data in terms of “at least 80%” and the data was not obtained under weather conditions in the field or under reasonably long duration after treatment in the field, and at least 80% under these conditions is not actual prevention as per the dictionary definition.
For these reasons, one of ordinary skill in this art would be faced with undue experimentation to practice the invention to the full extent claimed.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims broadly embrace methods of controlling or preventing any and all phytopathogenic diseases including those yet to be discovered in all species of plants including those yet to be discovered by applying to said plant or the locus thereof or propagation material thereof a composition as defined in claim 1 necessitating structure/function relationships.
The specification discloses controlling various phytopathogenic fungi with the compositions of claim 1. The specification is silent however controlling or preventing any and all phytopathogenic microorganisms which includes any and all phytopathogenic viruses, bacterial and fungi as is instantly claimed. The instant specification merely exemplifies that the instantly claimed compounds and combinations are useful for controlling a broad spectrum of phytopathogenic fungi and possibly a small selection of bacterial phytopathogens (e.g. Erwinia amylovora) (pg. 33, In. 19-pg. 35, In. 30).
However, the specification fails to disclose any examples of controlling or preventing phytopathogenic viruses, or preventing phytopathogenic bacteria, viruses, and fungi. Thus, it is clear that Applicants' description of structure and activity regarding the controlling and preventing any and all phytopathogenic microorganisms as is instantly claimed is based in large part on conjecture. Compounds which are useful for controlling and preventing any and all phytopathogenic microorganisms that are known and yet to be discovered as is now instantly claimed were not known in the prior art at the time of the instant invention by Applicants, and include compositions yet to be discovered. 
As the specification fails to describe controlling and preventing any and all phytopathogenic diseases caused by any and all phytopathogenic microorganisms, the disclosed control of various phytopathogenic fungi and a small group of phytopathogenic bacteria (as discussed above) does not constitute a substantial portion of the claimed genus. 
Applicant' s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for controlling and preventing any and all phytopathogenic diseases caused by any and all phytopathogenic microorganisms, which includes viruses, bacteria, and fungi. The specification merely discloses controlling phytopathogenic diseases caused by various phytopathogenic fungi and maybe a small subset of phytopathogenic bacteria, previously described in the prior art. Thus, Applicants have failed to demonstrate possession of controlling and/or preventing any and all phytopathogenic diseases caused by any and all phytopathogenic microorganisms. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed examples of controlling phytopathogenic fungi/phytopathogenic diseases caused by fungi, do not constitute an adequate description to demonstrate possession of the controlling and preventing any and all phytopathogenic diseases caused by any and all known and unknown phytopathogenic microoorganisms as is instantly claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect. Hence, the analysis above demonstrates that Applicants have not described controlling or preventing the numerous possible phytopathogenic diseases caused by phytopathogenic microorganisms besides fungi, and applicants have described preventing the numerous possible phytopathogenic diseases caused by phytopathogenic fungi. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for controlling the various phytopathogenic fungi and few species of bacteria that are disclosed.
Therefore, the breadth of the claims as reading on any and all phytopathogenic diseases caused by any and all known and unknown phytopathogenic microorganisms, including those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of controlling and/or preventing any and all phytopathogenic diseases caused by any and all phytopathogenic microorganisms as is instantly claimed, at the time the application was filed. Thus, it is concluded that the written description requirement is not satisfied.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10899724 (‘724) in view of Kretschmer et al. (US20180368409, with priority to 11/19/2015 corresponds to WO2017085100 from IDS) and Patani et al. (Chem. Rev., 1996, 96(8), 3147-3176). The claims are not identical however ‘724 teaches and claims combinations of an overlapping scope of applicant’s claimed compounds as fungicidal compounds, specifically the instantly claimed X.01-X.04, X.10, etc. and further teaches wherein they can be combined with additional fungicidal agents to form fungicidal compositions and applied to plants, etc. in methods to control and prevent phytopathogenic microorganisms. ‘724 does not specifically teach the specific secondary and tertiary agents instantly claimed or the claimed ratios. However, this deficiency is addressed by Kretschmer and Patani.
Kretschmer teaches compositions comprising anti-fungal/fungicidal compounds of applicant’s disclosed formula I, specifically those of formula I.A. [0177], wherein R1 corresponds to the instant R3 and is methyl, ethyl, isopropyl, trifluoroethyl, cyclopropyl, etc. and R2 is C(=O)-C1-C6-alkyl (See [0177]; [0189-0190]; Table A, entry A-262, A-264, A-499, A-501, A-522, A-554, A-870, A-872, A-923, A-925, etc), and these compounds are structurally similar to the smaller subset of compounds now instantly claimed claimed in that the compounds only differ in that the now instantly claimed compounds require as R3 an O-alkyl, e.g. O-Me group, and Patani teaches that -CH2- groups are known bioisosteric replacements for divalent O atoms, e.g. -O-Me (See pg. 3156, Tables 19-20, discussion section of divalent replacements involving two single bonds). Kretschmer teaches combinations comprising these structurally similar compounds with additional active agents, specifically binary and ternary combinations with additional active agents and that these combinations can lead to synergy, and wherein the second active and/or third active agent are selected from benzovindiflupyr, azoxystrobin, trifloxystrobin, etc., and they specifically prefer/exemplify mixtures with azoxystrobin and benzovindiflupyr which read on claims 1 and 5-6 and wherein the composition comprise an agriculturally acceptable carrier and surfactant or formulation adjuvants, e.g. water ([0231, carriers, surfactants, auxiliaries]; [232, water, etc.]; [0280-0395]; [0368-0369]; [0361, solvent or solid carrier], [0177]; Table B, mixture B-1, etc.; Table I: Ex-7, Ex-9, Ex-10, Ex-13, Ex-24, Ex-26, etc.; [0233-0235, etc.]; claims; examples). 
Kretschmer teaches structurally similar compounds to those of applicant’s formula (I)/component (A), specifically IA A-507 which is structurally similar to applicant’s X.08 for instance (differs from the instantly claimed X.08 in that it is missing the F atom on the phenyl ring and the O-Me group which is a bioisostere of the ethyl group in A-507) However, Kretschmer teaches that the phenyl groups can be substituted with an F atom as in the claimed X.08, are useful as fungicidal compounds and in mixtures with secondary active agents (see [0051]; [0055, phenyl substituted with F]; [0177]; Table A, Table B, mixture B-1, etc.; Table I: Ex-7, Ex-9, Ex-10, Ex-13, Ex-24, Ex-26, etc.; [0233-0235, etc.]; claims; examples).
	Kretschmer teaches wherein the weight ratio of the compound that is applicant’s component (A) to the second active agent, e.g. benzovindiflupyr or azoxystrobin, etc. component (B) is preferably from 1:100 to 100:1, 1:50 to 50:1, preferably, 1:20:20:1, more preferably 1:10:10:1, even more preferably 1:4 to 4:1 and most preferably from 1:2 to 2:1 all of which read on the claimed ranges of 100:1 to 1:100, 20:1 to 1:40, 12:1 to 1:25, 5:1 to 1:15, and 2:1 to 1:5 which are instantly claimed ([0364-367]). 
	Kretschmer further teaches wherein the compounds can be used in ternary mixtures with two other additional active agents which include benzovindiflupyr, azoxystrobin, etc. which read on the compounds in the instantly claimed list (See [0368]; [0278]; [0280-0359];).
	Kretschmer also teaches utilizing these compounds and compositions for controlling phytopathogenic diseases, specifically fungal diseases and/or phytopathogenic bacteria, by applying the compositions comprising the claimed compounds and secondary active agents in combination to the plants, locus thereof or seeds, and wherein the two components can be applied in a sequential manner (See abstract; claims; [0003]; [0177]; [0213-0215]; [0216-0228]).
Thus, one of ordinary skill in the art would conclude that the instantly claimed composition and method is rendered obvious based upon the teachings of U.S. Patent No. 10899724 (‘724) in view of Kretschmer et al. and that one of ordinary skill in the art would have had a reason to form the claimed combinations and methods when looking to ‘724, Kretschmer, and Patani in effort to form additional high fungicidally active and/or synergistic combinations for controlling phytopathogenic fungi.


Claims 1, 3, 5-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11066375 (‘375) in view of Kretschmer et al. (US20180368409, with priority to 11/19/2015 corresponds to WO2017085100 from IDS), and Patani et al. (Chem. Rev., 1996, 96(8), 3147-3176). The claims are not identical however ‘375 teaches and claims combinations of an overlapping scope of applicant’s claimed compounds as fungicidal compounds, specifically the instantly claimed X.14, X.24, etc. which are claimed in claims 1, 3-15, 18-20, and further teaches wherein they can be combined with additional fungicidal agents to form fungicidal compositions and applied to plants, etc. in methods to control and prevent phytopathogenic microorganisms. ‘375 does not specifically teach the specific secondary and tertiary agents instantly claimed or the claimed ratios. However, this deficiency is addressed by Kretschmer and Patani.
Kretschmer teaches compositions comprising anti-fungal/fungicidal compounds of applicant’s disclosed formula I, specifically those of formula I.A. [0177], wherein R1 corresponds to the instant R3 and is methyl, ethyl, isopropyl, trifluoroethyl, cyclopropyl, etc. and R2 is C(=O)-C1-C6-alkyl (See [0177]; [0189-0190]; Table A, entry A-262, A-264, A-499, A-501, A-522, A-554, A-870, A-872, A-923, A-925, etc), and these compounds are structurally similar to the smaller subset of compounds now instantly claimed claimed in that the compounds only differ in that the now instantly claimed compounds require as R3 an O-alkyl, e.g. O-Me group, and Patani teaches that -CH2- groups are known bioisosteric replacements for divalent O atoms, e.g. -O-Me (See pg. 3156, Tables 19-20, discussion section of divalent replacements involving two single bonds). Kretschmer teaches combinations comprising these structurally similar compounds with additional active agents, specifically binary and ternary combinations with additional active agents and that these combinations can lead to synergy, and wherein the second active and/or third active agent are selected from benzovindiflupyr, azoxystrobin, trifloxystrobin, etc., and they specifically prefer/exemplify mixtures with azoxystrobin and benzovindiflupyr which read on claims 1 and 5-6 and wherein the composition comprise an agriculturally acceptable carrier and surfactant or formulation adjuvants, e.g. water ([0231, carriers, surfactants, auxiliaries]; [232, water, etc.]; [0280-0395]; [0368-0369]; [0361, solvent or solid carrier], [0177]; Table B, mixture B-1, etc.; Table I: Ex-7, Ex-9, Ex-10, Ex-13, Ex-24, Ex-26, etc.; [0233-0235, etc.]; claims; examples). 
Kretschmer teaches structurally similar compounds to those of applicant’s formula (I)/component (A), specifically I.A A-507 which is structurally similar to applicant’s X.08 for instance (differs from the instantly claimed X.08 in that it is missing the F atom on the phenyl ring and the O-Me group which is a bioisostere of the ethyl group in A-507) However, Kretschmer teaches that the phenyl groups can be substituted with an F atom as in the claimed X.08, are useful as fungicidal compounds and in mixtures with secondary active agents (see [0051]; [0055, phenyl substituted with F]; [0177]; Table A, Table B, mixture B-1, etc.; Table I: Ex-7, Ex-9, Ex-10, Ex-13, Ex-24, Ex-26, etc.; [0233-0235, etc.]; claims; examples).
	Kretschmer teaches wherein the weight ratio of the compound that is applicant’s component (A) to the second active agent, e.g. benzovindiflupyr or azoxystrobin, etc. component (B) is preferably from 1:100 to 100:1, 1:50 to 50:1, preferably, 1:20:20:1, more preferably 1:10:10:1, even more preferably 1:4 to 4:1 and most preferably from 1:2 to 2:1 all of which read on the claimed ranges of 100:1 to 1:100, 20:1 to 1:40, 12:1 to 1:25, 5:1 to 1:15, and 2:1 to 1:5 which are instantly claimed ([0364-367]). 
	Kretschmer further teaches wherein the compounds can be used in ternary mixtures with two other additional active agents which include benzovindiflupyr, azoxystrobin, etc. which read on the compounds in the instantly claimed list (See [0368]; [0278]; [0280-0359];).
	Kretschmer also teaches utilizing these compounds and compositions for controlling phytopathogenic diseases, specifically fungal diseases and/or phytopathogenic bacteria, by applying the compositions comprising the claimed compounds and secondary active agents in combination to the plants, locus thereof or seeds, and wherein the two components can be applied in a sequential manner (See abstract; claims; [0003]; [0177]; [0213-0215]; [0216-0228]).
Thus, one of ordinary skill in the art would conclude that the instantly claimed composition and method is rendered obvious based upon the teachings of U.S. Patent No. 11066375 in view of Kretschmer et al. and that one of ordinary skill in the art would have had a reason to form the claimed combinations and methods when looking to ‘375, Kretschmer, and Patani in effort to form additional high fungicidally active and/or synergistic combinations for controlling phytopathogenic fungi.

Response to Arguments/Remarks
	Applicant’s amendments to the claims and revised claim scope of compounds have rendered the previous claim objections, double patenting rejection over US10501425, 112(b) and 103 rejections moot and these rejections have been withdrawn by the examiner. Applicants arguments insofar as they pertain to the remaining grounds of rejection are addressed herein as applicant’s arguments with respect to the double patenting and 112(a) rejections were not persuasive at this time. A further search of the literature found an additional double patenting rejection which has prompted this rejection to be a second non-final office action.
	Regarding the double patenting rejection over 10899724, applicants state that because the rejections require Kretschmer and Kretschmer does not teach the specifically claimed compounds/components (A) now claimed that the resultant rejections are overcome and would not be obvious. The examiner respectfully disagrees because ‘425 teaches applicant’s components (A) and specifically teaches wherein these compounds are useful as fungicides and further teaches/claims combining them with additional active ingredients (see for instance claim 11 (all claims 1-13)). ‘425 merely does not specifically teach wherein the additional active agents are the ones specifically claimed. However, this deficiency in ‘425 is still addressed by Kretschmer. Kretschmer teaches structurally similar compounds to those instantly claimed, specifically compounds similar to the instant compound X.08 which is discussed above and Kretschmer teaches that these structurally similar compounds are useful when combined with the same secondary and tertiary active agents in the same ratios that are instantly claimed and that these combinations can lead to synergy. Thus, it would have been obvious to combine the same secondary agents of Kretschmer with the active agents of applicant’s component A as taught by ‘425 in order to form additional effective combinations which have a likelihood/possibility of being synergistic since the structurally similar compounds taught by Kretschmer were known to at least be additive and can be synergistic. 
Applicants then argue against the 112 (a) rejections. Specifically, applicants argue that their examples B1 to B4 show at least 80% of preventative control against a broad range of fungal pathogens and that absolute prevention is not what one of ordinary skill in the art would interpret prevention to mean. The examiner respectfully disagrees. Firstly, the claims are to any and all phytopathogenic microorganisms, which includes phytopathogenic bacteria, viruses, and fungi and only testing fungi does not provide written description for the entire scope of phytopathogenic microorganisms that are instantly claimed. Secondly, applicant’s have never defined prevention to mean anything other than the dictionary definition, which Webster's Dictionary defines as, “to keep from happening; make impossible by prior action.” E.g. absolute prevention. Thus, at least 80% control against fungal infections in a controlled environment does not relate to prevention in any setting, e.g. in the field under natural (non-controlled conditions) as is instantly claimed as per applicant’s examples they have not observed prevention of any and all phytopathogenic diseases as is instantly claimed because a) 80% control against infection is not prevention as per the dictionary definition and applicant’s have not demonstrated/provided written description support of prevention or control of the entire scope phytopathogenic diseases as this includes bacterial disease and viral diseases. Thus, for these reasons the 112 (a) rejection under scope of enablement over prevention is maintained, and the examiner has changed the previous scope of enablement rejection over controlling and preventing any and all phytopathogenic diseases caused by any and all phytopathogenic microorganisms to a written description rejection as this better explains what the issue is with respect to applicant’s claim scope in light of the specification. 
Conclusion
	No claims are allowed.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616